Murdock, J., dissenting: I do not agree that the application of section 112 (b) (6) was avoided by what transpired with relation to the 200 shares of Crosley stock. Nor am I convinced that there was not a partial liquidation within the meaning of section 115 (i) of the Revenue Act of 1934 when, in 1935, the petitioner distributed 277,785 shares of American and 138,887% shares of Colonial to its stockholders and, at the same time, reduced the par value of its stock by two-fifths. Obper, J., agrees with this dissent.